 Case 1:18-cv-13445-NLH Document 27 Filed 09/09/20 Page 1 of 2 PageID: 5138



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   RAHEEM HARRITY,                        1:18-cv-13445 (NLH)

                   Petitioner,            MEMORANDUM OPINION & ORDER

          v.

   MR. STEVEN JOHNSON, et al.,

                   Respondents.


APPEARANCES:

Raheem Harrity
460023-C
New Jersey State Prison
PO Box 861
Trenton, NJ 08625
     Petitioner pro se

Jill S. Mayer, Acting Camden County Prosecutor
Linda A. Shashoua, Acting Assistant Prosecutor
Camden County Prosecutor's Office
Appeals Unit
25 North Fifth Street
Camden, NJ 08102


HILLMAN, District Judge

     WHEREAS, Petitioner Raheem Harrity (“Petitioner”), a

prisoner currently confined at the New Jersey State Prison in

Trenton, New Jersey, has submitted an amended petition for a

Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, see ECF No.

21; and

     WHEREAS, the Court ordered Respondent to answer the
 Case 1:18-cv-13445-NLH Document 27 Filed 09/09/20 Page 2 of 2 PageID: 5139



petition on July 7, 2020, see ECF No. 23; and

     WHEREAS, Respondent filed its answer on August 13, 2020,

ECF No. 25; and

     WHEREAS, Petitioner now requests additional time to file a

reply to the answer, see ECF No. 26,

      THEREFORE, IT IS on this       9th     day of September, 2020

     ORDERED that Petitioner’s motion for additional time, ECF

No. 26, is granted; and it is further

     ORDERED that Petitioner shall file his reply by October 2,

2020; and it is finally

     ORDERED that the Clerk shall send a copy of this Order to

Petitioner by regular mail.




                                             s/ Noel L. Hillman
At Camden, New Jersey                      NOEL L. HILLMAN, U.S.D.J.




                                     2
